     1:20-cv-00874-RMG           Date Filed 12/23/20      Entry Number 17        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Robert Martin,                      )
                                    )
               Plaintiff,           )                  Civil Action No. 1:20-874-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security,                 )                         ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

         This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Supplemental Security

Income (“SSI”) and Disability Insurance Benefits (“DIB”). In accordance with 28 U.S.C. §

636(b) and Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate

Judge for pretrial handling. The Magistrate Judge issued a Report and Recommendation (“R &

R”) on December 16, 2020, recommending that the decision of the Commissioner be reversed

and remanded to the agency because substantial evidence did not support the Administrative

Law Judge’s evaluation and weighing of the opinions of Plaintiff’s treating physician, Dr.

Jacobus. (Dkt. No. 14 at 56-73). The Commissioner has advised the Court that he does not

intend to file objections to the R & R. (Dkt. No. 15).

                 The Court ADOPTS the Report and Recommendation as the order of this Court,

REVERSES the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g),

and REMANDS the matter to the Commissioner for further proceedings consistent with this

order.

                                                 -1-
     1:20-cv-00874-RMG       Date Filed 12/23/20    Entry Number 17       Page 2 of 2




       AND IT IS SO ORDERED.




                                                S/ Richard Mark Gergel
                                                Richard Mark Gergel
                                                United States District Judge


Charleston, South Carolina
December 23, 2020




                                          -2-
